HAWKINS, J.
Conviction is for murder; punishment being assessed at ninety-nine years’ confinement in the penitentiary.
No statement of facts has been brought to this court and no bills of exception appear in the record save some objections to the court’s charge and the refusal of some special charges. In the absence of the facts proven, it is impossible for this court to appraise the objections to the charge or determine whether the court was in error in the refusal of special charges.
No error appears in the record. The judgment is affirmed.